Case: 12-11148      Document: 00512602158         Page: 1    Date Filed: 04/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 12-11148                                 April 21, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERICKA G. BEH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CR-78-2


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Ericka G. Beh appeals her conviction of conspiracy to possess stolen mail
matter.     Beh pleaded guilty with the benefit of a plea agreement made
pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure. In
conformity with the terms of the plea agreement, the district court sentenced
Beh to 34 months of probation, with the first 10 months subject to home
confinement.     Beh argues that the district court abused its discretion by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-11148    Document: 00512602158     Page: 2   Date Filed: 04/21/2014


                                 No. 12-11148

denying her motion to withdraw her guilty plea. She contends that her guilty
plea was not knowing and voluntary as a result of the lingering effects of her
medical treatment and her fear of the impact of imprisonment upon her health.
      The district court applied United States v. Carr, 740 F.2d 339, 343-44
(5th Cir. 1984), and considered each of the seven factors set forth therein. The
district court found that all but two of the Carr factors weighed against
granting Beh’s motion to withdraw her guilty plea.         The district court’s
determinations with regard to those factors are supported by the record.
Accordingly the district court did not abuse its discretion by denying Beh’s
motion to withdraw her guilty plea. See United States v. McKnight, 570 F.3d
641, 645 (5th Cir. 2009).
      AFFIRMED.




                                       2